Citation Nr: 1547099	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  09-20 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran served on active duty from September 1993 to May 2000.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the claim was subsequently transferred to the RO in Pittsburgh, Pennsylvania. 

The Veteran was scheduled for a Board hearing at the Pittsburgh RO in September 2009.  Notice of the hearing was mailed to the Veteran in July 2009.  The Veteran did not appear at the scheduled hearing and did not provide a cause for his failure to appear.  To date, VA has not received any request from the Veteran to reschedule his September 2009 Board hearing.

In July 2013, the case was remanded for further development.  This remand included the additional issues of entitlement to service connection for bilateral hand tremors, residuals of fracture to the great right toe and visual disability.  However, in a subsequent September 2013 rating decision, the RO granted all three of these claims (along with a claim for service connection for migraine headaches).  Accordingly, these issues are no longer on appeal before the Board.  

 
FINDING OF FACT

The Veteran is not shown to have a current hearing loss disability for VA purposes.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303.    

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement.  Shedden v.  Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for an organic disease of the nervous system, such as a sensorineural hearing loss, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307 , 3.309 (2013); "Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a) ."  The VA Adjudication Procedure Manual, M21-1MR, III.iv.4.B.12.a.

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran alleges that he has current bilateral hearing loss related to noise exposure in service.  At an August 2013 VA audiological evaluation, audiometry revealed that puretone thresholds (in decibels) were: 





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
15
10
LEFT
10
10
15
15
05

The average puretone thresholds were 12 decibels, right ear, and 11 decibels, left ear.  Speech audiometry revealed that speech recognition was 100 percent in both ears.  The examiner commented that the Veteran's hearing acuity was currently normal and was also normal throughout military service.  Thus, the August 2013 VA audiological evaluation indicates that the Veteran does not have a current bilateral hearing loss disability by VA standards (while his hearing may not be what it once was, it is still within a range of "normal" for VA purposes).  Additionally, there is no other evidence of record showing that the Veteran currently has this level of hearing loss.  Moreover, there is no evidence that a bilateral hearing loss disability became manifest within the first post-service year so as to warrant presumptive service connection.  38 C.F.R. § 3.307, 3.309.  Accordingly, as a showing of current bilateral hearing loss disability is a prerequisite for granting service connection for bilateral hearing loss, this claim must be denied.  38 C.F.R. § 3.385; Brammer v. Derwinski, 3 Vet. App. 223 (1992).
 
II.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  In the instant case, VA provided adequate notice in a letter sent to the Veteran in December 2006.  No further notice is required.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The service treatment records have been associated with the claims file and the Veteran has not identified any post-service evaluation or treatment for hearing loss in either ear.  Also, as mentioned above, the Veteran was provided with a VA audiological evaluation in August 2013, at which the examiner did appropriate testing to determine whether the Veteran had a current bilateral hearing loss disability and also reviewed the claims file for evidence of bilateral hearing loss in service.  The Board finds that this examination was adequate.  There is no indication of any additional pertinent outstanding records relating to the instant claim.  Thus, no further assistance is required.     
 
ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


